United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41694
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODOLFO ANTONIO RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-995-ALL
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodolfo Antonio Rodriguez pleaded guilty to illegal reentry

following deportation, a violation of 8 U.S.C. § 1326.      Rodriguez

raises two issues that he concedes are foreclosed, but he seeks

to preserve them for further review.

     Rodriguez argues that his prior conviction for possession of

a controlled substance is not an aggravated felony under U.S.S.G.

§ 2L1.2(b)(1)(C).   This argument is foreclosed by our decision in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41694
                                -2-

United States v. Caicedo-Cuero, 312 F.3d 697, 705-11 (5th Cir.

2002), cert. denied, 123 S. Ct. 1948 (2003).

     Rodriguez argues that the sentencing provisions of 8 U.S.C.

§ 1326(b)(1) and (b)(2) are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).   Rodriguez’s argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235, 239-47 (1998).   Apprendi did not overrule Almendarez-Torres.

See Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231

F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.